DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 10, 2021 in response to the Office Action of November 10, 2020, is acknowledged and has been entered. Claims 1, 2, 7-13, 16-20 are pending. Claims 3-6, 14-15, 21-52 are canceled. Claim 1 is amended. Claims 7-10 and 20 remain withdrawn. Claims 1, 2, 11-13, 16-19 are currently being examined as drawn to the elected and rejoined species of:
A.    first pharmaceutical composition comprising (i) paclitaxel bound to albumin,
B.    vaccine component comprising (ii) a viral vaccine; 
C.    method (i) requiring administration of an immune stimulatory cytokine; and
D.    method comprising administering a checkpoint inhibitor.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 2, 11-13, 16-19 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015, in view of Sharp et al (Biomedicines, 2016, 4:19, internet pages 1-13), Foy et al (Cancer Immunology Immunotherapy, 2016, 65:537-549), Foy et al (PLoS ONE, 2016, 11:e0150084, internet pages 1-18), Yu et al (Clinical Cancer Research, 2010, 16:6019-6028), Klingemann et al (Frontiers in Immunology, 2016, 7:91, internet pages 1-7), van Audenaerde et al (Oncotarget, 2017, 8:56968-56979, published online May 25, 2017), Soliman (OncoTargets and Therapy, 2017, 10:101-112, published online Dec 21, 2016), and Acoba et al (Journal of Clinical Oncology, 35: (4_suppl):TPS510-TPS510, published online March 21, 2017).
	Dranoff et al teach a method of administering combination therapies to subjects to treat cancer by enhancing tumor antigen presentation and stimulating humoral and cellular immune responses through increasing the activity of natural killer (NK) cells and blocking immunosuppressive signals ([11]), the method comprising intratumorally administering ([37]; [364]):
	(a) a viral vaccine, including oncolytic virus or vaccinia as vectors, encoding a tumor antigen or neoantigen to stimulate antigen presentation (Table 8; [11]; [132]; [353-354]; [374-377]; [1036]; claims 26-28 and 46);
	(a) PD-1 checkpoint inhibitor antibody that reduces immunosuppressive signaling, enhances effector cell function, and biases immune response towards Th1 ([22-23]; [100-128]; Table 8; [640-647]; claims 1-11);

(c) chemotherapy including paclitaxel or ABRAXANE® ([896]; [905]); and
(d) NK cell therapy or vaccine ([22-23]; [232-233]).
Dranoff et al further teach HER2 is a known tumor antigen targeted for therapy ([233-23]; [91]; [382]; [385]; [905]; [908]) as well as MUC1 ([21]), but do not suggest their oncolytic viral vaccine expresses HER2, MUC1, or CEA antigen specifically as the tumor antigen. Dranoff et al specifically suggest combining all the agents listed above for combined immunomodulatory therapy of cancer, but do not exemplify doing so, or teach that the NK cells are aNK, taNK or haNK cells.
Oncolytic viral vaccine encoding HER2, MUC1 or CEA tumor antigens:
Sharp et al review known and successful oncolytic viral vaccine vectors for delivery of encoded tumor associated antigens (TAAs) to treat cancer, and teach their mechanisms of action for overcoming the immunosuppressive effects of the tumor microenvironment (TME) (sections 2.1-3.1, Figure 1). Sharp et al teach that injecting the vaccines intratumorally disrupts the inhibitory effects of the TME (section 4). Sharp et al teach that while oncolytic viral therapy is capable of great clinical benefit as monotherapy, the addition of chemotherapeutic agents have demonstrated benefit (section 4). Sharp et al suggest combining oncolytic virus vaccines with checkpoint inhibitors such as antibodies against PD-1, PD-L1 and CTLA-4 due to combinations demonstrating augmentation of immune responses, increasing survival, and sometimes leading to compete tumor regression, citing the Foy et al references (section 4).
Foy et al references teach and demonstrate the success of treating cancer by combining administration of an oncolytic poxvirus-based vector encoding HER2 tumor antigen (modified vaccinia Ankara vector (MVA), MVA-BN-HER2) with checkpoint inhibitors including anti-PD-1 and anti-CTLA-4 antibodies. Foy et al teach the combination resulted in synergistic efficacy, improved survival, increased tumor infiltration by HER2-specific CTLs (abstracts). Both Foy et al references teach that poxvirus-based active immunotherapies are used to treat a variety of cancer and they are large viruses that can be engineered to encode TAAs such as HER2, CEA, and MUC-1 (Introduction). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the oncolytic viral vaccine of Dranoff et al to encode known tumor antigens HER2, MUC1 or CEA. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff specifically suggest their oncolytic viral vector vaccine is a vaccinia virus encoding a tumor antigen and teach HER2 and MUC1 are known tumor antigens, (2) Sharp et al and both Foy et al references teach the known production and success of onclolytic viral vaccines, including vaccinia vectors encoding HER2, for the treatment of cancer and teach the vectors can encode other TAAs such as CEA and MUC1;  (3) Sharp et al teach the vaccines act intratumorally on the TME and teach their mechanisms of action for overcoming the immunosuppressive effects of the TME are known; (4) Sharp et al teach that oncolytic viral therapy is capable of great clinical benefit as monotherapy; and (5) both Foy et al references teach the success of MVA-BN-HER2 immunotherapy in 
Combining oncolytic viral vaccine encoding a TAA, IL-15, nab-paclitaxel, checkpoint inhibitor PD-1 antibody, and aNK/haNK/taNK cell therapy:
Sharp et al and both Foy et al references teach as set forth above.
Yu et al demonstrate that the administration of IL-15 immunostimulatory cytokine for cancer therapy results in significantly prolonged survival, but results in upregulation of PD-1 expression on CD8+ T cells. Yu et al teach that combining two checkpoint inhibitors (anti-CTLA-4 and anti-PD-L1) antibodies with IL-15 resulted in greater CTL killing and IFNɣ secretion, and significant reduction in surface expression of PD-1 on CD8+ T cells, and significantly longer survival of tumor-bearing animals compared with IL-15 alone or combined singularly with either antibody (abstract; Figure 6). Yu et al teach it is known that IL-15 is required for the generation/stimulation of NK cells and lasting memory CD8+ T cell responses (p. 6019, col. 1; p. 6020, box in left column), and that PD-1 expression is involved in the induction of immune tolerance and promotes T cell anergy, or immune suppression within the tumor (p. 6019, col. 1-2). Yu et al demonstrate that the addition of antibodies inhibiting PD-L1 and CTLA-4 reduced expression of PD-1 and enhanced IL-15-mediated immune responses and provided greater therapeutic benefit (p. 6020, col. 1). Yu et al teach it has also been demonstrated in the art that combining CTLA-4 and PD-1/PD-L1 blockade has effects on the TME, which resulted in an increased tumor-infiltrating T cells with a reduction in regulatory T-cell population within the tumor. Yu et al suggest combining blockade of 
Klingemann et al teach NK-92 is a known natural killer cell line product that has been successfully infused in advanced cancer patients with clinical benefit and minimal side effects (abstract).  NK cells are potent cytotoxic effector cells for cancer therapy (abstract). Klingemann et al teach NK cells for therapy are expanded by culturing with IL-15 (p. 1-2). Klingemann et al explain derivatives of NK cells used for cancer therapy including aNK, haNK and taNK cells that can be engineered to target specific tumor antigens, such as HER2 (Figure 2; p. 3, col. 1 to p. 4, col. 2). Klingemann et al suggest combining NK cell therapy with checkpoint inhibitors such as PD-1 and CTLA-4 antibodies so that the innate and T-cell immune responses can be augmented (p. 5, col. 1-2).
Van Audenaerde et al demonstrate that IL-15 stimulates and promotes NK cell-mediated killing and suggest utilizing IL-15 as a cancer therapeutic to promote NK cell-mediated cytoxicity (abstract). Van Audenaerde et al demonstrated that NK cells killed tumor cells significantly better after stimulation with IL-15 (p. 56976, col. 1-2).
Soliman teaches that chemotherapy results in a cytotoxic killing of tumor cells that provides a natural source of tumor antigen, and suggest combining chemotherapeutic treatment with checkpoint inhibitor therapy to increase antigen presentation and immune responses (p. 103, col. 2). Soliman teaches that paclitaxel is a particularly strong immunostimulant because it can both activate CD8+ T cells and reduce immunosuppressive cells such as regulatory T cells (p. 104, col. 2). Soliman teaches that taxanes also result in the production of immunostimulatory cytokines that 
Acoba et al teach a clinical study combining cancer therapeutic IL-15 superagonist ALT-803 with nab-paclitaxel.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine all the agents taught by Dranoff et al (oncolytic viral vaccine encoding a TAA, IL-15/ALT-803, nab-paclitaxel, checkpoint inhibitor PD-1 antibody, and NK or aNK/tank/haNK cell therapy) for treatment within the TME of a tumor. One would have been motivated to, and have a reasonable expectation of success to combine these agents, because: (1) Dranoff et al specifically suggest doing so to enhance antigen presentation, stimulate humoral and cellular immune responses and to inhibit immune suppressive signals in the tumor; (2) Sharp et al, both Foy et al references, Yu et al, Klingemann et al, Van Audenaerde et al, Soliman, and Acoba et al teach each of these agents for the treatment of cancer is known and their mechanism of action in the immune modulation of the TME and therapeutic efficacy of cancer are known and successfully demonstrated; and (3) Sharp et al, both Foy et al references, Yu et al, Klingemann et al, Van Audenaerde et al, Soliman, and Acoba et al teach clinically or preclinically administering various combinations of these agents to enhance .

Response to Arguments
3.	Applicants argue that the Examiner used 9 references and cherry-picked items from them to combine, and the claims are drawn to the unpredictable art of biotechnology. Applicants argue that the instant invention yields unexpectedly improved properties that are not present in the prior art. Applicants point to phase 1b clinical trial results for administration of haNK cells, IL-15 superagonist N-803, low-dose metronomic chemoradiation therapy, adenoviral and yeast tumor-associated antigen vaccines encoding MUC1, brachyury, and CEA, and a PD-L1 checkpoint inhibitor to 9 patients having metastatic triple negative breast cancer who relapsed after prior therapy. Applicants argue the trial resulted in 7/9 (78%) patients with disease control; 6/9 (67%) patients with an overall response rate; to date, 7 patients alive with durations of response ranging from 2 to 12 months with 4 patients remaining on the study; median PFS of 13.7 months; and patients were treated in an outpatient setting and treatment was generally safe and well tolerated. Applicants argue that MPEP 2145 teaches a 


4.	The arguments have been considered but are not persuasive. In response to Applicant’s argument that the examiner has combined 9 references, implying it is an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	In response to Applicant’s argument that the examiner has cherry picked teachings from the references, the arguments are not persuasive because all of the teachings of the cited references are directly relevant to, and explicitly teach, administering various combinations of the claimed agents for the same purpose of successful induction and enhancement of anti-tumor immune responses and treatment of cancer.
Applicant’s argument that the results of their invention are superior are not persuasive. First, Applicants have not provided any comparison as to what the results of the phase 1b study are superior to, and how the results for 9 patients are superior over the results demonstrated by the cited prior art in the rejection. Applicants also have not persuasively argued that the treatment results of the phase 1b study are unexpected. MPEP 716.02(b) states that the burden is on Applicant to establish that results are unexpected and significant. The evidence relied upon should establish “that the 
Second, the phase 1b trial argued by Applicants as having superior results is not commensurate in scope with all of the claims. MPEP 716.02(d) states that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the phase 1b trial administered all of haNK cells, IL-15 superagonist N-803, low-dose metronomic chemoradiation therapy, adenoviral and yeast tumor-associated antigen vaccines encoding MUC1, brachyury, 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 11-13, 16-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, 19 of copending Application No. 16/312,246 (reference application). Although the claims at both the instant and reference application are claiming methods for treating cancer comprising administering a combination of nab-paclitaxel, recombinant viral vaccine expressing a tumor antigen (HER2, CEA, MUC1, brachyury or Ras), NK cell composition, IL-15 superagonist, and checkpoint inhibitor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
6.	Applicants did not address the rejection of claims as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/312,246. The claims remain rejected for the reasons of record.


7.	All other objections and rejections recited in the Office Action mailed November 10, 2020 are hereby withdrawn in view of amendments. The rejection on the ground of nonstatutory double patenting over copending Application No. 16/381,837 has been withdrawn in view of the terminal disclaimer filed.


8.	Conclusion: No claim is allowed.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642